DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10551853 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-14 of U.S. Patent No. 10551853 B2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) because, in view 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oakley et al (US 2015/0232181 A1) in view of Kunzi et al .(US 2016/0125746 A1).
As to claims 1, 11 and 20, Oakley discloses an aerial vehicle control method/vehicle/storage medium, comprising: a power assembly configured to provide power output for the aerial vehicle (para. 0054); and a flight control system configured to: detect, during returning of the aerial vehicle to a return point along a return trajectory according to an auto return instruction (para. 0127, adjusting altitude and velocity is controlling power output). Oakley does not explicitly disclose a flight control instruction that determines a predetermined trajectory different from the return trajectory; generate a superimposed instruction by superimposing return point position information indicating the return point and the flight control instruction, the superimposed instruction determining a flight trajectory that is an integration of the return trajectory and the predetermined trajectory and that is different from the return trajectory and the predetermined trajectory; and control the aerial vehicle to fly along the flight trajectory according to the superimposed instruction. However, Kunzi teaches a flight control instruction that determines a predetermined trajectory (para. 0073, input from vehicle’s operator to avoid obstacle, 0080-0081) different from the return trajectory (para. 0041, vehicle 200’s path, 0075, initial path); generate a superimposed instruction by superimposing return point position information indicating the return point and the flight control instruction, the superimposed instruction determining a flight trajectory that is an 
 As to claims 4 and 14, Kunzi further teaches wherein adjusting the power output of the power assembly includes adjusting a speed of the power assembly to control at least one of a flight speed, a flight altitude, or a flight direction of the aerial vehicle (para. 0040, 0063).
As to claims 5 and 15, Kunzi further teaches comprising, after an action specified by the flight control instruction is completed: controlling the aerial vehicle to fly in accordance with the return point position information to cause the aerial vehicle to continue to return to the return point (para. 0032, 0075, 0082).
As to claim 6, Oakley further teaches wherein controlling the aerial vehicle to fly in accordance with the return point position information includes waiting for a preset time period after the action is completed before controlling the aerial vehicle to fly in accordance with the return point position information (para. 0132, interrupt, continue command at waypoint).
As to claims 7 and 16, Kunzi further teaches wherein the flight control instruction includes an operation instruction sent by a user control end (para. .0081, operator input)
As to claims 9 and 18, Oakley further teaches wherein the auto return instruction includes at least one of a return instruction sent from a remote control end (para. 0127), a return instruction generated when a remote control signal from the remote control end is not received within a pre-set time range, or a return instruction generated when a battery capacity value reaches a certain value.
As to claims 10 and 19, Oakley further teaches wherein the return point position information includes at least one of global positioning system (para. 0127) coordinates of the return point, information about a relative distance between the return point and a current position of the aerial vehicle, or information about relative direction between the return point and the current position.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oakley and Kunzi, as applied to claims 1 and 11 above, further in view of Naidu et al. (US 6128470).
As to claims 8 and 17, Oakley and Kunzi do not explicitly disclose detecting the flight control instruction comprises determining whether a received signal is greater than a pre-set threshold. However, Naidu teaches determining whether a received signal is valid or noise by comparing the signal strength level to noise threshold level. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Oakley and Kunzi with Naidu's teaching of determining whether a received signal is valid or noise, to ensure the received signal is a valid flight control instruction signal from user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661